 



Exhibit 10.182
SEVERANCE AND RELEASE AGREEMENT
     This Severance and Release Agreement (this “Agreement”) is made as of this
27th day of October, 2006, by and between Intersections Inc. (the “Corporation”)
and C. Patrick Garner (the “Executive”).
W I T N E S S E T H
     WHEREAS, the Executive has been employed by the Corporation as its
Executive Vice President for Strategic Policy pursuant to an Employment
Agreement between the parties dated January 16, 2004 (the “Employment
Agreement”), and was subsequently appointed by the Board of Directors of the
Corporation to serve as its Chief Marketing Officer; and
     WHEREAS, the parties wish with this Agreement, among other things, to
terminate the employment relationship created under the Employment Agreement or
otherwise, to provide for certain severance and related benefits to the
Executive as required by the Employment Agreement in connection with such
termination, and to provide for a release of the Corporation by the Executive
any claims arising out of such termination, all as more particularly set forth
herein.
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
     1. Termination. Executive’s employment by the Corporation will be
terminated, effective October 27, 2006.
     2. Severance Benefit. In accordance with Section 6(g) of the Employment
Agreement, the Corporation shall pay to the Executive, net of any amounts
required to be withheld pursuant to Section 9(c) thereof, a lump sum severance
benefit in an amount equal to $400,557.79 on April 27, 2006, which is one
hundred and eighty one days following the termination of the Executive’s
employment by the Corporation.
     3. COBRA Benefits. The Corporation shall comply fully with its obligations
under Section 6(g) of the Employment Agreement with respect to medical benefit
continuation.
     4. General Release.
          (a) The Executive hereby releases and discharges the Corporation, its
directors, officers, agents, employees and any and all affiliated companies, as
well as any successor to the Corporation (each, a “Released Party” and
collectively, the “Released Parties”), from all claims, liabilities, demands,
obligations and causes of action fixed or contingent, which the Executive may
have or claim to have against the Corporation or any other arising from his
employment or as a result of the termination

 



--------------------------------------------------------------------------------



 



of such employment up to the date of execution of this Agreement. This release
includes but is not limited to any claim relating in any way to such employment
or the cessation of such employment with the Corporation, including claims under
the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act of 1964, the Fair Labor Standards Act, the Consolidated Omnibus Budget
Reconciliation Act, or any other federal, state or municipal statute, law or
regulation, and claims under state common law. This is understood to be a
General Release.
          (b) The Executive agrees and covenants not to file any suit, charge or
complaint against any Released Party, nor to assist in any such action, in any
court or administrative agency, with regard to any claim, liability, demand or
obligation arising out of Executive’s employment with the Corporation or the
cessation of such employment.
          (c) The Executive agrees that the terms and existence of this
Agreement, including without limitation this Section 4, are strictly
confidential and expressly covenants not to disclose, publicize, write about,
divulge or discuss the terms or existence of this Agreement, with any person or
entity whatsoever, other than his attorneys in this matter or as required by the
government.
          (d) The Executive understands that he has the right to consult an
attorney before signing this Agreement.
          (e) The Executive acknowledges that the waiver and release of certain
claims for age discrimination, including claims under the ADEA, are governed by
provisions of the Older Workers Benefit Protection Act (“OWBPA”). Executive
acknowledges that he first received this Agreement for review on the 20th day of
October, 2006 (“Issue Date”). Executive further acknowledges that he is entitled
to not less than twenty-one (21) days from the Issue Date in which to consider
this Agreement before signing it, unless he waives that time period. Executive
understands that his signature on this Agreement prior to the expiration of
twenty-one (21) days constitutes an irrevocable waiver of said period under the
OWBPA. Executive further recognizes, acknowledges, and agrees that he may revoke
this Agreement within seven (7) days after his execution of this Agreement, in
which case neither party shall have any obligations hereunder. Executive
understand that any such revocation must be in writing and delivered by hand to
Neal Dittersdorf, the Chief Legal Officer of the Corporation, before 5:00 p.m.
on the seventh (7th) day after his execution of this Agreement. No provision of
this Agreement should be construed or interpreted to preclude or in any way
limit or restrict the Executive’s right to initiate an action against the
Company under the OWBPA or ADEA challenging the waiver and release of claims
under the ADEA contained in this Agreement on the grounds that they were not
knowing and voluntary. To the extent that any provision of this Agreement is
determined to be in violation of the OWBPA or ADEA, it should he severed from
the Agreement or modified to comply with the OWBPA or ADEA, without affecting
the validity or enforceability of any of the other terms or provisions of this
Agreement.

-2-



--------------------------------------------------------------------------------



 



     5. Miscellaneous.
          (a) Waiver; Amendment. The failure of a party to enforce any term,
provision, or condition of this Agreement at any time or times shall not be
deemed a waiver of that term, provision, or condition for the future, nor shall
any specific waiver of a term, provision, or condition at one time be deemed a
waiver of such term, provision, or condition for any future time or times. This
Agreement may be amended or modified only by a writing signed by both parties
hereto.
          (b) Integrated Agreement. Except for Section 7 of the Employment
Agreement, which shall survive the termination of the Executive’s employment by
the Corporation and the execution of this Agreement and shall continue in full
force and effect in accordance with its terms, this Agreement constitutes the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof, and supersede all prior agreements, understandings,
memoranda, term sheets, conversations and negotiations relating in any respect
to the employment of the Executive by the Corporation during any period prior to
or after the date hereof, including without limitation the Employment Agreement
(excluding Section 7 thereof).
     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
as of the date first above written.

          INTERSECTIONS INC.    
 
       
By:
       
 
 
 
Name:
Title:  
 
C. Patrick Garner

-3-